Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered July 8, 1992, which, inter alia, permanently enjoined respondents from the social referral business within the State of New York and directed respondents to refund charges in excess of $250 to consumers, and order, same court and Justice, entered May 11, 1993, which, inter alia, directed entry of a judgment against respondents in the amount of $3,489,144.01 and denied respondents’ cross motion to renew, unanimously affirmed, without costs.
The conclusory, self-serving explanations offered by respondent Amram failed to rebut the affidavits submitted on behalf of the 49 complainants demonstrating a repeated pattern of misrepresentation in violation of Executive Law § 63 (12), and the use of the two corporate entities to extract fees in excess of the statutory maximum set out in General Business Law *187§ 394-c (see, State of New York v Princess Prestige Co., 42 NY2d 104, 107; see also, CPLR 409 [b]; Matter of State of New York v Daro Chartours, 72 AD2d 872).
With regard to respondents’ motion to renew, the additional "facts” consisted primarily of the arguments made by respondents’ corporate counsel in response to the Attorney-General’s investigation, and the motion was properly denied. Concur— Murphy, P. J., Carro, Ellerin and Kupferman, JJ.